DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 13-32 are allowed over the prior art of record.
Independent claim 13 is allowed since the claim recites a touch display substrate, comprising: a base substrate; a plurality of data lines on the base substrate and extending in a first direction; a plurality of shielding lines on a side of the plurality of data lines away from the base substrate and extending in the first direction, an orthographic projection of a respective one of the plurality of data lines on the base substrate at least partially overlapping an orthographic projection of a respective one of the plurality of shielding lines on the base substrate; a plurality of pixel units arranged in an array having a plurality of rows and a plurality of columns, each pixel unit comprising a pixel electrode; and a common electrode on a side of the pixel electrode away from the base substrate, wherein the touch display substrate further comprises a plurality of first touch electrodes, the 
Claims 14-21, 31, and 32 are allowed as being dependent upon aforementioned independent claim 13. 
Independent claim 22 is allowed since the claim recites a touch display method for driving a touch display substrate, wherein the touch display substrate comprises a base substrate; a plurality of data lines on the base substrate and extending in a first direction; a plurality of shielding lines on a side of the plurality of data lines away from the base substrate and extending in the first direction, an orthographic projection of a respective one of the plurality of data lines on the base substrate at least partially overlapping an orthographic projection of a respective one of the plurality of shielding lines on the base substrate; a plurality of pixel units arranged in an array having a plurality of rows and a plurality  of columns, each pixel unit comprising a pixel electrode; and a common electrode on a side of the pixel electrode away from the base substrate, wherein the touch display substrate further comprises a plurality of first touch electrodes, the common electrode of at least one row of pixel units of the plurality of pixel units constitutes a respective one of the plurality of first touch electrodes, and the plurality of first touch electrodes are insulated from each other; the touch display substrate further comprises a 
Claims 23-30 are allowed as being dependent upon aforementioned independent claim 22.
The closest prior art by Cheng et al. (hereinafter Cheng – US 20190354212) discloses using a common electrode as a portion of a touch electrode.  Cheng does not disclose a touch display substrate, comprising: a base substrate; a plurality of data lines on the base substrate and extending in a first direction; a plurality of shielding lines on a side of the plurality of data lines away from the base substrate and extending in the first direction, an orthographic projection of a respective one of the plurality of data lines on the base substrate at least partially overlapping an orthographic projection of a respective one of the plurality of shielding lines on the base substrate; a plurality of pixel units arranged in an array having a plurality of rows and a plurality of columns, each pixel unit comprising a pixel electrode; and a common electrode on a side of the pixel electrode away from the base substrate, wherein the touch display substrate further comprises a plurality of first touch electrodes, the common electrode of at least one row of pixel units of the plurality of pixel units constitutes a respective one of the plurality of first touch electrodes, and the plurality of first touch electrodes are insulated from each other; the touch display substrate further comprises a plurality of second touch electrodes, at least one of the plurality of shielding lines constitutes a respective one of the plurality of second touch electrodes, and the plurality of second touch electrodes are insulated from each other; and the plurality of first touch electrodes and the plurality of second touch electrodes are insulated from each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ding et al. (US Doc. No. 20170277329) discloses using a common pixel  electrode as a touch electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694